PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/357,530
Filing Date: 19 Mar 2019
Appellant(s): Joy, Suzanne



__________________
Blynn L. Shideler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/15/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In regards to the “shuffling and reshuffling” of references, the previous action presented the same references organized in a different fashion in order to more clearly communicate how the combined references teach the major structural requirements presented by appellant.
Regarding the number of references presented, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In reGorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Claim 1
No internal seam with excess seam material at tip
Appellant’s arguments regarding the internal seam are not persuasive. While McDevitt Fig. 2 shows an external seam as noted in appellant’s arguments, this embodiment was not cited in the previous action. McDevitt Fig. 5 and 6, as previously cited, show the device being formed and then inverted which causes the seam to be internal to the device. This is noted by McDevitt in Col. 8: lines 49-51 which states “in 
The inversion of the sleeve causing an excess of material at the closed distal end is maintained. Using Fig. 5 and 6 of McDevitt for illustrative purposes concerning the tip, the “bunching” effect will be explained in greater detail to attempt to clarify examiner’s position. Annotated Fig. 5 and 6 below shows two distances, L1 and L2, corresponding to the outer and inner lengths of material at the seam. Through inversion, L1 would be located internal to the device while L2 would now become external. This represents Fig. 5 as taught by McDevitt. As the length of L1 is greater than the length L2, the fabric of L1 is forced into a smaller area, creating the “bunching” effect as previously noted. Through this inversion, a greater amount of the seam material is now located at the tip which is considered to teach “excess material at the closed distal end as a result of the 

    PNG
    media_image2.png
    624
    1150
    media_image2.png
    Greyscale

McDevitt Annotated Fig. 5 and 6

No open end portion and seam does not extend to open end
While appellant alleges the opening of McDevitt is not taught to be at the end of device, it is unclear how McDevitt fails to fulfill this requirement. The opening (McDevitt Annotated Fig. 5 and 6) is located at the proximal end of the device. While the device extends outward in a “tab” as noted in the arguments, it is unclear how this feature impacts the opening. The seam is shown to extend from the distal end to the open proximal end as required by the claim. An “end” is defined as “the furthest or most extreme part or point of something” (Oxford Languages). As the opening is created by the perimeter of the furthest or most extreme part of the device, it is considered to fulfill 

Meliti patent
Regarding the “tip” of Meliti, the previous grounds are maintained and not considered to be an “intentional gross misreading” of the teachings of Meliti. Meliti explicitly states that “the tip is either (a) entirely external to the sleeve, (b) entirely internal to the sleeve, or (c) partially internal and partially external to the sleeve” (Col. 4: lines 24-27). It is unclear how this citation is considered to misrepresent the teachings of Meliti.

Waffle weave fabric
Appellant’s arguments concerning the waffle weave fabric appear to center around the process of creating the fabric, which is not claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Mangold teaches a cosmetic pad comprising “a honeycomb or waffle-like structure” (see col. 9, lines 1-2) which is well within the same art as a product used to clean the skin as is not considered to be a “fanciful combination” especially when 

Claims 14, 16 and 21
In regard to the arguments concerning “grasping” the device, these features are not claimed and were therefore not addressed in previous actions. Regarding the “padded tip”, Seifert was not used to teach this element.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        03/23/2022

Conferees:
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.